EXHIBIT 10.30

 

AMENDMENT NO. 1 TO SETTLEMENT AGREEMENT

 

This amendment (“Amendment No. 1”) is made and entered into as of August 13,
2004 and amends that certain Settlement Agreement dated June 13, 2004
(“Settlement Agreement”) by and between, on the one hand, Microtune, Inc., a
Delaware corporation, having offices at 2201 10th Street, Plano, TX 75074
together with its wholly owned subsidiary Microtune (Texas), L.P., a Texas
limited partnership, having offices at 2201 10th Street, Plano, TX 75074
(“Microtune-LP”) (collectively, “Microtune”), and Broadcom Corporation, a
corporation organized and existing under the laws of California, having offices
at 16215 Alton Parkway, Irvine, California 92619 together with its wholly owned
subsidiary Broadcom International Limited, a Cayman Islands Corporation, with a
place of business at Zephyr House, Mary Street, P.O. Box 709 GT, Georgetown,
Grand Cayman, Cayman Islands, British West Indies (“Broadcom International”)
(collectively, “Broadcom”) (Microtune and Broadcom are individually referred to
herein as a “Party,” and collectively as the “Parties”).

 

WHEREAS, the Settlement Agreement states that royalties received by Microtune
under certain Immunity Agreements prior to April 30, 2004 (“Immunity Agreement
Termination Date”) may be retained by Microtune; and

 

WHEREAS, the Parties desire to amend the Settlement Agreement to change the
Immunity Agreement Termination Date to April 15, 2004 for consistency with the
date that royalties commence under that certain Patent License Agreement between
the Parties dated June 13, 2004.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter contained, the Parties hereby agree as follows:

 

1.    Section 4.2 of the Settlement Agreement is hereby amended by replacing
each occurrence of “April 30, 2004” in Section 4.2 with “April 15, 2004”.

 

2.    Section 4.3 of the Settlement Agreement is hereby amended by replacing the
occurrence of “April 30, 2004” in the second sentence of Section 4.3 with “April
15, 2004”.

 

Except as expressly amended above, the Settlement Agreement is hereby reaffirmed
by the parties and shall continue in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
signed below by their respective duly authorized officers.

 

Microtune, Inc.

     

Broadcom Corporation

By:  

/s/  James A. Fontaine

      By:  

/s/  Daniel A. Marotta

Name:

 

James A. Fontaine

     

Name:

 

Daniel A. Marotta

Title:

 

CEO

     

Title:

 

GVP/GM

Microtune (Texas), L.P.

     

Broadcom International Limited

By:  

/s/  James A. Fontaine

      By:  

/s/  Daniel A. Marotta

Name:

 

James A. Fontaine

     

Name:

 

Daniel A. Marotta

Title:

 

CEO

     

Title:

 

GVP/GM